991 So. 2d 971 (2008)
Nelson GONZALEZ, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-2731.
District Court of Appeal of Florida, Fifth District.
September 19, 2008.
Nelson Gonzalez, Indiantown, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
Nelson Gonzalez petitions for a writ of habeas corpus to allow a belated appeal. We deny the petition without prejudice because the petition's oath is deficient. An affirmation that the statements made in the petition are "true and correct to the best of my knowledge" is not an adequate oath. Moore v. State, 910 So. 2d 947 (Fla. 5th DCA 2005). Gonzalez shall have thirty (30) days in which to file a legally sufficient amended petition.
Petition for Writ of Habeas Corpus DENIED.
GRIFFIN, TORPY and EVANDER, JJ., concur.